DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2010/0137801 A1) in view of Jugl et al. (US 2013/0018328 A1).
With regard to claim 1, Streit et al. teach an injection device for administering a liquid product, comprising: a housing (Fig. 1a member 1) configured to receive a product container (Fig. 1a member 2, the Examiner notes this is not positively recited by the claim) in which a stopper with a bearing face to dispense the product can be moved in along a longitudinal axis of the injection device to a stopper end position (Fig. 1a member 3) and which, proximally to the stopper end position, has a minimum product container cross section (container necessarily has a minimum cross-section); a drive configured to move the stopper, the drive comprising a plunger rod with a drive face configured to contact the bearing face, the plunger rod comprising a plunger rod cross section and configured to move axially and non-rotatably (Fig. 1a member 5); and a mechanism holder configured as a plunger rod guide arranged outside the product container, wherein the mechanism holder is connected to the housing in a non-movable, axially fixed manner (see Fig. 1b inner narrowed and tapered portion at the proximal end of 1, see Reference Figure 1 below) and is configured to guide a non-rotational, axial movement of the plunger rod along the longitudinal axis, the mechanism holder comprising an internal sidewall configured with a guide cross section adapted to the plunger rod cross section such that the plunger rod is slidably guided by the internal sidewall of the mechanism holder during the movement of the plunger rod along the longitudinal axis (the identified portion guides the plunger as it guides the movement of the various drive components that all interact to move 5, the cross section is adapted to the plunger rod cross section as it is of a size that accommodates the plunger rod [0065]), wherein the product container only incompletely guides the movement of the plunger rod along the longitudinal axis such that the plunger rod cross section is not prevented from moving in a tilting direction by the minimum product container cross section (Fig. 1a there is a gap between 5 and the container), and wherein a plunger rod centering aid is provided at a distal end of the plunger rod to limit the movement of the plunger rod in the tilting direction (Fig. 1a see protrusion at the end of 5 that connects to 3), and wherein a holding element is configured as another plunger rod guide arranged outside the product container, wherein the holding element can be moved along the longitudinal axis relative to the plunger rod, and wherein the holding element can prevent movement of the plunger rod in the dispensing direction (see member 6 which taken as the holding element which retains the plunger rod in place via 15 until it is released for longitudinal movement, the plunger cannot move until member 6 moves, [0069]).  Streit et al. do not disclose that the centering aid comprises a centering flange having a maximum flange diameter that is larger than a maximum external diameter of the plunger rod and smaller than a minimum internal diameter of the product container.  However, Jugl et al. teach a centering aid which among other components includes a flange larger than the plunger rod and smaller than the container which is beneficial for preventing non-centrally directed force for improving accuracy ([0009], [0011], [0014], [0064], Fig. 3 member 32 is larger than 10 and smaller than 24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a centering means in Streit et al. as in Jugl et al., including the flange and additional centering structure, as Jugl et al. teach this is beneficial for preventing non-centrally directed force and improving accuracy.

    PNG
    media_image1.png
    1205
    325
    media_image1.png
    Greyscale

With regard to claim 5, see Jungl et al. Fig. 3 connection between 34 and 40 on the stopper and 32 and 38.
With regard to claim 6, the cross-section of the plunger rod may be accommodated in a circle.  See Fig. 3 of Jugl et al., the cross-section of 32 that forms the raised portion which connects to the plunger rod would fit into a square with a side length of the diameter of the plunger rod cross-section.
With regard to claim 8, see Fig. 1a member 6.
With regard to claim 12, the device is an autoinjector (see at least abstract).  The product container is not positively claimed as part of the device.  Streit et al. do not specifically disclose size dimensions of the device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of Streit et al. would be capable of receipt of a syringe with a capacity of 2.25 ml as one of ordinary skill in the art would understand that the size of the container is dependent on the dosage being delivered, which depends on the particular medication and patient and one would be able to size the components as necessary depending on the desired treatment.
With regard to claim 13, the product is not positively claimed as part of the device, the device of Striet et al. is capable of receiving such a product.
With regard to claim 14, see member 32 of Jugl et al. (Fig. 3) the flange formed by the edge is flush with the flat drive face.
With regard to claims 15 and 16, see arc segments 38 (Fig. 3 of Jugl et al., [0065], see spacing in Fig. 4).
With regard to claims 17 and 18, see Fig. 3 see the tapering of the recess in the center of 32 which is on a diagonal and the centering flange is taken to form part of the plunger rod and this recess is extending into the interior of the plunger rod.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2010/0137801 A1) and Jugl et al. (US 2013/0018328 A1) as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA)/Hostettler et al. (WO 2016/205962 A1).
With regard to claims 9 and 10, Streit et al. discloses a spring drives the plunger (Fig. 1a member 6) but do not specifically disclose a torsion spring or threaded rod and viscous fluid cavity as claimed.  However, in [0035]-[0040] of the instant application, Applicant discloses the features of claims 9 and 10 are found in an auto-injector as described in WO 2016/205962 that is known in the art and discloses a drive mechanism including a torsion spring connected to a two part threaded plunger rod which has a cavity for viscous fluid which slows rotation to ensure proper orientation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a torsion spring, and threaded rod with a cavity for viscous fluid in Streit et al. as AAPA teach such a drive mechanism is known and effective in the art and is beneficial for ensuring proper orientation of the device.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekman et al. (US 2013/0204195 A1) in view of Jugl et al. (US 2013/0018328 A1).
With regard to claim 19, Ekman et al. teach an injection device for administering a liquid product, comprising: a housing (Fig. 1A member 2) configured to receive a product container (Fig. 1A member 5) in which a stopper with a bearing face to dispense the product can be moved in along a longitudinal axis of the injection device to a stopper end position and which, proximally to the stopper end position, has a minimum product container cross section (Figs. 1A and 8A member 7); a drive configured to move the stopper, the drive comprising a plunger rod with a drive face configured to contact the bearing face, the plunger rod comprising a plunger rod cross section (Figs. 1A and 8A member 8); a plunger rod guide arranged outside the product container and configured to guide a movement of the plunger rod along the longitudinal axis, the plunger rod guide comprising a guide cross section adapted to the plunger rod cross section, wherein the guide cross section is adapted to limit movement of the plunger rod cross section in all directions perpendicular to the longitudinal axis such that the plunger rod can only move axially and cannot rotate around the longitudinal axis (Fig. 1A member 13, the plunger rod does not rotate and is constrained within 13, [0127]), wherein the plunger rod is in a threaded connection with a threaded rod and wherein rotation of the threaded rod moves the plunger rod along the longitudinal axis (Fig. 1 member 14, [0138]).  Ekman et al. do not specifically disclose the relationship between 8 and 5 or a centering aid.  However, Jugl et al. teach a centering aid which among other components includes a flange larger than the plunger rod and smaller than the container which is beneficial for preventing non-centrally directed force for improving accuracy ([0009], [0011], [0014], [0064], Fig. 3 member 32 is larger than 10 and smaller than 24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a centering means in Ekman et al. as in Jugl et al., including the flange and additional centering structure, as Jugl et al. teach this is beneficial for preventing non-centrally directed force and improving accuracy.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streit et al. (US 2010/0137801 A1) in view of Haber et al. (US 5,094,148).
With regard to claim  20, Streit et al. teach an injection device for administering a liquid product, comprising: a housing (Fig. 1a member 1) configured to receive a product container (Fig. 1a member 2, the Examiner notes this is not positively recited by the claim) in which a stopper with a bearing face to dispense the product can be moved in along a longitudinal axis of the injection device to a -5-Application No. 16/793,837Docket No.: P285297.WO-US.01 stopper end position (Fig. 1a member 3) and which, proximally to the stopper end position, has a minimum product container cross section (container necessarily has a minimum cross-section); a drive configured to move the stopper, the drive comprising a plunger rod with a drive face configured to contact the bearing face, the plunger rod comprising a plunger rod cross section (Fig. 1a member 5); a plunger rod guide arranged outside the product container and configured to guide a movement of the plunger rod along the longitudinal axis (see Fig. 1b inner narrowed and tapered portion at the proximal end of 1, see Reference Figure 1 above), the plunger rod guide comprising a guide cross section adapted to the plunger rod cross section (the identified portion guides the plunger as it guides the movement of the various drive components that all interact to move 5, the cross section is adapted to the plunger rod cross section as it is of a size that accommodates the plunger rod [0065]), wherein the product container only incompletely guides the movement of the plunger rod along the longitudinal axis such that the plunger rod cross section is not prevented from moving in a tilting direction by the minimum product container cross section (Fig. 1a there is a gap between 5 and the container), and wherein a plunger rod centering aid is provided at a distal end of the plunger rod to limit the movement of the plunger rod in the tilting direction (Fig. 1a see protrusion at the end of 5 that connects to 3).  Streit et al. do not disclose the details of the centering flange as recited.  However, Haber et al. teach a centering aid is a centering flange enlarging the plunger rod cross section, and wherein the centering flange has a maximum flange diameter that is larger than a maximum external diameter of the plunger rod and smaller than a minimum internal diameter of the product container (Figs. 5 and 6 member 10), and wherein the centering flange is positioned flush with the drive face of the plunger rod (Fig. 6) and does not include a stub or a recess matched to the bearing face of the stopper (Figs. 5 and 6 portion 10 alone is taken as the centering flange and does not have a portion which matches the bearing face of the stopper).  The flange is beneficial for anchoring the piston to prevent accidental movement and removal (Col. 3 lines 57-65).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an additional centering means in Streit et al. as in Haber et al. as Haber et al. teach this is beneficial for anchoring the piston to prevent accidental movement and removal.


Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding Applicant’s arguments with respect to Streit et al., Applicant has argued the identified mechanism holder does not meet the limitations of the claims.  The claim does not recite how the cross-section is adapted to the plunger rod cross-section.  The Examiner maintains that as the plunger rod is within and moves within the internal sidewall it is necessarily guided by the sidewall.  Regarding the holding element, Applicant argues that member 6 of Streit et al. functions to advance the plunger and 15 functions as a release mechanism.  The Examiner maintains her position that these structures also function to prevent movement as the plunger cannot move if member 6 is not released by 15.  The claim does not recite how the movement is prevented.  A structure can control both movement and prevention of movement.  The additional structures discussed by Applicant, particularly members 16 and 11, are not relied upon by the Examiner.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783